       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                          TENNESSEE AT WINCHESTER


  JEREMIAH MYERS AND                             )
  CLARISSA MYERS                                 )
                                                 )
  Plaintiffs                                     )
                                                 )
  v.                                             )     Case No. 4:18-CV-00039-TWP-SKL
                                                 )
  A.J. CUNNINGHAM; CHARLIE                       )
  WILDER, Individually and as                    )
  Police Chief for Tracy City,                   )    Phillips/Lee
  Tennessee; and TRACY CITY,                     )    JURY DEMAND
  TENNESSEE                                      )
                                                 )
  Defendants                                     )


   JOINT MOTION TO SCHEDULE THE DEPOSITION OF TINA PRATER IN PERSON
          Comes now the parties to this cause of action and jointly move this Honorable Court to

  alter the order of June 24, 2020 (Doc. 114) to allow this deposition to be conducted in person

  under the conditions stated below.

          After consultation by the attorneys and with Ms. Tina Prater, the parties would propose

  that this deposition occur on June 30, 2020 at 10:00am at Tracy Imaging which is located at 205

  Bridgewater Road, Knoxville, Tennessee. Tracy Imaging is a videography company that videos

  depositions and has large conference rooms with zoom video-conferencing support. The parties

  propose that this deposition be conducted as follows:

                 1. The only persons present will be the witness, the court reporter, the

                     videographer, Bryan Moseley for the Plaintiffs and W. Gerald Tidwell for the

                     Defendants. The parties and other attorneys in the case will be able to view




Case 4:18-cv-00039-JEL-SKL Document 117 Filed 06/08/20 Page 1 of 5 PageID #: 1034
                     the deposition on zoom. Since Mr. Pilkington represents Tracy City, he will

                     conduct any questioning via zoom.

                 2. The persons present in person will practice social distancing and wear masks.

         Both Mr. Pilkington and Mr. Tidwell spoke with Tina Prater on June 3, 2020, and she is

  agreeable with this proposal. She advised Mr. Tidwell that her husband’s phone is a smartphone,

  but he would have to leave for work at approximately 1:30 P.M. on the day of the deposition.

  This would conclude the deposition at that time as her own phone will not support zoom. Mr.

  Tidwell advised Ms. Prater that the court may want to include her in a telephonic hearing on this

  matter and she acknowledged that she understands this and will participate.

         The attorneys consulted and were concerned about technology issues such as

  disconnections during the deposition, an event Mr. Moseley recently experienced during a zoom

  deposition, and the difficulty of handling exhibits during this deposition; there are expected to be

  a number of exhibits used. Counsel for Cunningham and Wilder has identified eighteen (18)

  exhibits used in prior depositions likely to be used in this case and counsel expects to use several

  documents that have not been used previously. Mr. Moseley has indicated that he expects to use

  a number of exhibits also.

         Counsel respectfully requests that this Court alter the previous order (Doc. 114) only as

  to it being in person as stated above and leave all other provisions of said order in place. This

  motion is made pursuant to Fed. R. Civ. P. 30(b)(3) & (4). The parties stand ready to conduct a

  telephonic hearing on this matter.




Case 4:18-cv-00039-JEL-SKL Document 117 Filed 06/08/20 Page 2 of 5 PageID #: 1035
  Respectfully submitted,
  TIDWELL & ASSOCIATES, P.C.

  /s/ W. Gerald Tidwell, Jr.
  W. Gerald Tidwell, Jr., BPR #10136
  1810 McCallie Ave.
  P.O. Box 4369
  Chattanooga, TN 37405
  (423) 602-7511 (Telephone)
  (423) 602-7515 (Facsimile)
  wgt@tidwellandassociates.com
  Attorney for Defendants A.J. Cunningham and Charlie Wilder

  FARRAR & BATES, LLP

  /s/ Mark E. McGrady
  Mark E. McGrady, BPR # 30026
  211 7th Ave. North, Ste. 500
  Nashville, TN 37219
  (615) 254-3060 (Telephone)
  (615) 254-9835 (Facsimile)
  mark.mcgrady@farrar-bates.com
  Attorney for Defendants A.J. Cunningham and Charlie Wilder

  WATSON, ROACH, BATSON, ROWELL, & LAUDERBACK

  /s/ Dan R. Pilkington
  Dan R. Pilkington, BPR # 24660
  Emily C. Taylor, BPR # 02157
  900 South Gay Street
  1500 Riverview Tower
  P.O. Box 131
  Knoxville, TN 37901
  (865) 637-1700 (Telephone)
  (865) 525-2514 (Facsimile)
  dpilkington@watsonroach.com
  etaylor@watsonroach.com
  Attorneys for Defendant Tracy City, Tennessee




Case 4:18-cv-00039-JEL-SKL Document 117 Filed 06/08/20 Page 3 of 5 PageID #: 1036
  BULLOCH, FLY, HORNSBY & EVANS

  /s/ Heather G. Parker
  Heather G. Parker, BPR # 30293
  Luke A. Evans, BPR # 23620
  302 N. Spring Street
  P.O. Box 398
  Murfreesboro, Tennessee 37133
  (615) 896-4154 (Telephone)
  (615) 896-4152 (Facsimile)
  heatherparker@bfhelaw.com
  lukeevans@bfhelaw.com
  Attorneys for Plaintiffs

  MOSELEY & MOSELEY

  /s/ James Bryan Moseley
  James Bryan Moseley, BPR #021236
  237 Castlewood Drive, Suite D
  Murfreesboro, TN 37129-5166
  (615) 254-0140
  bryan.moseley@moseleylawfirm.com
  Attorney for Plaintiffs




Case 4:18-cv-00039-JEL-SKL Document 117 Filed 06/08/20 Page 4 of 5 PageID #: 1037
                                CERTIFICATE OF SERVICE

         The parties in this case have been served through the following attorneys of record via

  the ECF system: Bryan Moseley (bryan.moseley@moseleylawfirm.com), Heather Parker

  (heatherparker@bfhelaw.com), Luke Evans (lukeevans@bfhelaw.com), Dan Pilkington

  (dpilkington@watsonroach.com), Emily Taylor (etaylor@watsonroach.com), and Mark

  McGrady (mark.mcgrady@farrar-bates.com).

         The witness, Tina Prater, has been served with this document by U.S. Mail, postage

  prepaid, at the following address.

         Tina Prater
         162 Orchard Road
         Apartment #13
         Kingston, TN 37763



                                       This 8th day of June, 2020,
                                                      /s/ W. Gerald Tidwell______
                                                      W. Gerald Tidwell




Case 4:18-cv-00039-JEL-SKL Document 117 Filed 06/08/20 Page 5 of 5 PageID #: 1038
